UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
EMA GARP FUND and LAWRENCE LEPARD,                         :
Individually and on Behalf of All Others                   :
Similarly Situated,                                        :
                                                           :
                              Plaintiffs,                  :    18 Civ. 1986 (KPF)
                                                           :
               v.                                          :   OPINION AND ORDER
                                                           :
BANRO CORPORATION and JOHN A. CLARKE, :
                                                           :
                              Defendants.                  :
                                                           :
---------------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       The complaint in this case alleges false and misleading statements, as

well as material omissions of fact, in communications from Banro Corporation,

Inc. (“Banro,” or the “Company”), and its former CEO, John A. Clarke, to

Banro’s shareholders. Plaintiffs, who are Banro shareholders, seek

compensatory damages for violations of Sections 10(b) and 20(a) of the

Securities and Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b),

78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5. Banro

has recently undergone a restructuring proceeding in the Canadian court

system, and Defendants have moved to dismiss this action based on that

proceeding. For the reasons set forth in the remainder of this Opinion,

Defendants’ motion to dismiss Plaintiffs’ claims on the grounds of international

comity is granted.
                                    BACKGROUND 1

A.    The Banro CCAA Proceeding

      Banro is a public corporation headquartered in Canada and incorporated

under Canadian law. (FAC ¶ 7). On December 22, 2017, Banro commenced a

reorganization proceeding (the “Banro CCAA Proceeding”) in the Ontario

Superior Court of Justice pursuant to Canada’s Companies’ Creditors

Arrangement Act, R.S.C. 1985, c. C-36 (the “CCAA”). (Dietrich Decl. ¶¶ 2, 44).

The Court pauses to provide background information on CCAA proceedings

generally, after which it will return to the details of the Banro CCAA

Proceeding.

      During a CCAA proceeding, the CCAA court appoints a licensed

insolvency trustee as a monitor (the “Monitor”), to act with fiduciary duties to

all stakeholders. (Dietrich Decl. ¶ 15). The debtor company’s management

team and board of directors generally remain in place, and the board retains

power to approve the disposition of assets, or the restructuring of the company,

subject to oversight by the Monitor. (Id. at ¶ 9). The CCAA court has the

power to grant a stay of proceedings in favor of the debtor for an initial period

of 30 days, and subsequently to extend the stay on a showing that the debtor


1     The facts set forth herein are drawn from Plaintiffs’ First Amended Complaint (the “FAC”
      (Dkt. #13)), and as well a declaration submitted by Jane Dietrich in support of
      Defendants’ motion to dismiss (“Dietrich Decl.” (Dkt. #31)), which declaration provides
      information about Banro’s Canadian bankruptcy proceeding. The Court takes judicial
      notice of the contents of the Dietrich declaration pursuant to Federal Rule of Civil
      Procedure 44.1. See Fed. R. Civ. P. 44.1; see also, e.g., Oui Fin. LLC v. Dellar, No. 12
      Civ. 7744 (RA), 2013 WL 5568732, at *1-2 (S.D.N.Y. Oct. 9, 2013). For convenience, the
      Court will refer to Defendants’ memorandum in support of their motion to dismiss as
      “Def. Br.” (Dkt. #29), Plaintiffs’ memorandum in opposition as “Pl. Opp.” (Dkt. #36), and
      Defendants’ reply as “Reply Br.” (Dkt. #37).


                                              2
has acted diligently and in good faith. (Id. at ¶ 12). The Monitor is required to

publish notice of the proceedings in the Canadian newspapers, to send notice

to every known creditor, and to make certain information about the proceeding

publicly available on a website devoted to the case. (Id. at ¶¶ 16, 19). The

Monitor also makes publicly available information about the debtor’s state of

business and financial affairs, as well as the Monitor’s advice on the

reasonableness and fairness of any proposed restructuring, the latter of which

the Canadian courts refer to as a plan of “compromise” or “arrangement.” (Id.

at ¶ 29). CCAA proceedings also have an established “E-Service Protocol” to

effect service of documents on interested stakeholders. (Id. at ¶ 20). Typically,

the CCAA court will issue a claims procedure order providing that creditors

with claims against either the debtor, or its directors and officers, must file

proof of claims by a specified date (the “Bar Date”), or the potential claims may

be extinguished. (Id. at ¶ 23). The CCAA court will then hold a creditor

meeting where the plan of compromise or arrangement must be approved by a

vote, whereupon it may be approved, or “sanctioned,” by the court. (Id. at

¶ 30).

         CCAA proceedings have particular rules for equity claims. “[C]reditors

having equity claims are to be in the same class of creditors in relation to those

claims unless the court orders otherwise and may not, as members of that

class, vote at any meeting unless the court orders otherwise.” CCAA § 22.1.

Under the CCAA, an “equity claim means a claim that is in respect of an equity

interest, including a claim for, among others … a monetary loss resulting from


                                          3
the ownership, purchase or sale of an equity interest or from the rescission, or,

in Quebec, the annulment, of a purchase or sale of an equity interest[.]” Id.

§ 2(1). No plan may be sanctioned by the CCAA court if it provides for the

payment of any equity claims before all non-equity claims are paid in full. See

id. § 6(8). Shareholder claims are equity claims, even where based on

allegations of fraudulent misrepresentation. (Dietrich Decl., Ex. 9).

      CCAA proceedings also explicitly provide for claims against the individual

directors of the debtor company. See CCAA § 5.1(1) (“A compromise or

arrangement made in respect of a debtor company may include in its terms

provision for the compromise of claims against directors of the company that

arose before the commencement of proceedings under this Act and that relate

to the obligations of the company where the directors are by law liable in their

capacity as directors for the payment of such obligations.”). Finally, CCAA

proceedings provide mechanisms for appeal. (Dietrich Decl. ¶ 38).

      Returning to the specifics of the Banro CCAA Proceeding, on

December 22, 2017, the CCAA court issued an initial order staying all claims.

(Dietrich Decl. ¶¶ 44, 45). The stay was ultimately extended until May 3, 2018.

(Id. at ¶ 45). Meanwhile, the CCAA court issued a Bar Date deadline of

March 6, 2018, for the filing of any claims against Banro. (Id. at ¶ 59). No

claims were received from Plaintiffs (or any others) by the March 6, 2018 Bar

Date. (Id. at ¶ 63). The CCAA court then considered a proposed reorganization

plan that, among other things, exchanged secured debt for equity and

extinguished the interests of Banro’s current equity holders. (Id. at ¶ 65). The


                                        4
reorganization plan also provided releases for both the Banro debtors and their

directors and officers. (Id. at ¶ 67). The Banro debtors held two meetings of

creditors, at which the creditors overwhelmingly approved the proposed

reorganization plan. (Id. at ¶ 55). The CCAA court then issued a sanction

order (the “Sanction Order”) approving the reorganization plan on March 27,

2018, specifically finding that the releases provided for the Banro directors and

officers were fair and reasonable. (Id. at ¶¶ 57, 68).

B.    Plaintiffs’ Awareness of the Banro CCAA Proceeding

      Plaintiffs concede that they were aware of the CCAA Proceeding. (Def.

Br. 9; FAC ¶ 99). However, rather than participate in that proceeding, they

commenced this action by filing a complaint on March 5, 2018, one day prior

to the Bar Date deadline. (Dkt. #1). Plaintiffs maintain that they “did not

discover the facts which gave rise to their claims until the eve of the filing, and

immediately filed the action in this Court without delay and prior to the claims

deadline in the CCAA proceeding as a courtesy to the Canadian court.” (Pl.

Opp. 24 (underscoring in original)). Defendants reply that, at the time

Plaintiffs commenced this action on March 5, 2018, there was still time to

participate in the CCAA Proceeding. (Def. Reply 4).

      The record bears out Defendants’ position. On March 6, 2018, Plaintiffs’

counsel informed the Banro Monitor that Plaintiffs had commenced the present

action in this Court. (Dietrich Decl. ¶ 77, Ex. 23). Banro’s bankruptcy counsel

then told Plaintiffs’ counsel that a hearing on the reorganization plan pending

before the CCAA court had been rescheduled for March 27, 2018, providing


                                          5
Plaintiffs an additional opportunity to participate in the Banro CCAA

Proceeding. (Id. at ¶ 80, Ex. 26). Nonetheless, Plaintiffs did not appear in the

CCAA Proceeding. (Id. at ¶ 83). Plaintiffs assert that both the Banro Monitor

and Banro wrote to tell Plaintiffs that their letter dated March 6, 2018, was

“improper and advis[ed] Plaintiffs they would have to engage Canadian counsel

to appear in the action.” (Pl. Opp. 25; see also Dietrich Decl. ¶ 77, Ex. 26).

      On March 27, 2018, the CCAA court issued the Sanction Order, which

released all equity claims, including Plaintiffs’ claims. (Dietrich Decl. ¶¶ 57,

84-85). Specifically, the CCAA court extinguished Plaintiffs’ claims against

Banro as pre-petition equity claims, and extinguished Plaintiffs’ claims against

Clarke as “barred … because of non-compliance with the Claims Procedure

Order.” (Id. at Ex. 18 ¶ 11(g); Def. Reply 6). On May 3, 2018, the CCAA court

terminated the stay. (Dietrich Decl. ¶¶ 45, 58).

C.    The Instant Motion

      On May 18, 2018, Defendants moved to dismiss this action on the basis

of comity. (Dkt. #28). Plaintiffs filed their opposition on July 8, 2018 (Dkt.

#36), and Defendants replied on July 16, 2018 (Dkt. #37).

                                  DISCUSSION

A.    Applicable Law

      1.    Motions to Dismiss Under Federal Rule of Civil Procedure
            12(b)(1)

      In considering a Rule 12(b)(1) motion to dismiss, “the court must take all

facts alleged in the complaint as true and draw all reasonable inferences in

favor of plaintiff.” Natural Res. Def. Council v. Johnson, 461 F.3d 164, 171 (2d

                                         6
Cir. 2006). The Court “may consider affidavits and other materials beyond the

pleadings to resolve [a] jurisdictional issue[.]” J.S. ex rel. N.S. v. Attica Cent.

Sch., 386 F.3d 107, 110 (2d Cir. 2004); see also Kramer v. Time Warner, Inc.,

937 F.2d 767, 774 (2d Cir. 1991) (observing that “courts routinely take judicial

notice of documents filed in other courts”); Lefkowitz v. Bank of N.Y., 676 F.

Supp. 2d 229, 249 (S.D.N.Y. 2009) (“Judicial notice may encompass the status

of other lawsuits, including in other courts, and the substance of papers filed

in those actions.”). Sister courts in this District have considered discretionary

motions to dismiss on international comity grounds under Rule 12(b)(1). See,

e.g., Duff & Phelps, LLC v. Vitro S.A.B. de C.V., 18 F. Supp. 3d 375, 377

(S.D.N.Y. 2014); United States v. Portrait of Wally, No. 99 Civ. 9940 (MBM),

2002 WL 553532, at *6 (S.D.N.Y. Apr. 12, 2002).

      2.     Deference to International Bankruptcy Proceedings

      International comity is “the recognition which one nation allows within

its territory to the legislative, executive or judicial acts of another nation,

having due regard both to international duty and convenience, and to the

rights of its own citizens or of other persons who are under the protection of its

laws.” Hilton v. Guyot, 159 U.S. 113, 164 (1895). In Allstate Life Insurance

Company v. Linger Group Limited, the Second Circuit affirmed the dismissal, on

international comity grounds, of two actions for violations of the U.S. federal

securities laws. 994 F.2d 996, 998 (2d Cir. 1993). In its opinion, the Second

Circuit also provided guidance for district courts in determining when such

dismissals are proper.


                                           7
      To start, the party seeking dismissal bears the burden of proving that

comity is appropriate. 994 F.2d at 999. The Allstate Court observed that

“comity is particularly appropriate where, as here, the court is confronted with

foreign bankruptcy proceedings.” Id. (internal citation and quotation marks

omitted). Courts considering whether a foreign bankruptcy proceeding

warrants comity should first undertake a multi-factor analysis to determine

whether the foreign court satisfies fundamental standards of procedural

fairness. See id. If it does, courts should then determine whether affording

comity would “violate any laws or public policies of the United States.” Id. at

1000. Where “the granting of comity to a Foreign bankruptcy proceeding

enables the assets of a debtor to be dispersed in an equitable, orderly, and

systematic manner, rather than in a haphazard, erratic or piecemeal fashion,

comity has long been recognized as appropriate.” Id. (internal citation and

quotation marks omitted).

      Of course, discretionary dismissal on grounds of international comity has

its limits, which are especially clear in contexts other than foreign bankruptcy

proceedings. For example, in Royal & Sun Alliance Insurance Company of

Canada v. Century International Arms, Inc., the Second Circuit vacated the

dismissal of an action on international comity grounds where the foreign

proceeding at issue was not a bankruptcy proceeding, and where it concerned

a different (though affiliated) defendant. 466 F.3d 88, 91, 94-95 (2d Cir. 2006).

The Second Circuit explained that comity abstention “is not an imperative

obligation of courts but rather is [] discretionary,” and the “mere existence of


                                         8
parallel foreign proceedings does not negate the district courts’ ‘virtually

unflagging obligation ... to exercise the jurisdiction given them.’” Id. at 92

(quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800,

817 (1976)). In that same opinion, however, the Second Circuit

            recognized one discrete category of foreign litigation that
            generally requires the dismissal of parallel district court
            actions — foreign bankruptcy proceedings. A foreign
            nation’s interest in the equitable and orderly
            distribution of a debtor’s property is an interest
            deserving of particular respect and deference, and
            accordingly we have followed the general practice of
            American courts and regularly deferred to such actions.

Id. at 92-93 (internal citation and quotation marks omitted); see also JP

Morgan Chase Bank v. Altos Hornos de Mex., S.A. de CV, 412 F.3d 418, 424 (2d

Cir. 2005) (“[The Second Circuit has] repeatedly held that U.S. courts should

ordinarily decline to adjudicate creditor claims that are the subject of a foreign

bankruptcy proceeding…. In such cases, deference to the foreign court is

appropriate so long as the foreign proceedings are procedurally fair and … do

not contravene the laws or public policy of the United States.”); Victrix S.S. Co.,

S.A. v. Salen Dry Cargo A.B., 825 F.2d 709, 713 (2d Cir. 1987) (“American

courts have long recognized the particular need to extend comity to foreign

bankruptcy proceedings.”).

B.    Analysis

      1.    The Court Dismisses Plaintiffs’ Claims Against Banro

      Defendants argue that the Court should dismiss this action, on the

grounds of international comity, because it was filed during the Banro CCAA

Proceeding. (Def. Br. 1-2). The Court agrees. Applying the standard that the

                                          9
Second Circuit first articulated in Allstate, and later reaffirmed in Royal & Sun

Alliance and JP Morgan Chase, the Court begins by considering whether the

Banro CCAA Proceeding satisfied fundamental standards of procedural

fairness.

            a.     The Banro CCAA Proceeding Satisfied Fundamental
                   Standards of Procedural Fairness

      The Second Circuit has instructed courts considering deference to

international bankruptcy proceedings to assess “several factors as indicia of

procedural fairness,” including:

            (1) [W]hether creditors of the same class are treated
            equally in the distribution of assets; (2) whether the
            liquidators are considered fiduciaries and are held
            accountable to the court; (3) whether creditors have the
            right to submit claims which, if denied, can be
            submitted to a bankruptcy court for adjudication;
            (4) whether the liquidators are required to give notice to
            the debtors’ potential claimants; (5) whether there are
            provisions for creditors’ meetings; (6) whether a foreign
            country’s insolvency laws favor its own citizens;
            (7) whether all assets are marshalled before one body
            for centralized distribution; and (8) whether there are
            provisions for an automatic stay and for the lifting of
            such stays to facilitate the centralization of claims.

Allstate, 994 F.2d at 999.

      Defendants argue that the Banro CCAA Proceeding satisfied fundamental

standards of procedural fairness because it “treat[ed] creditors equally within

separate classes; provide[d] for a Monitor, satisfying the fiduciary requirement;

permit[ted] creditors to submit claims and appeal denials of those claims;

provide[d] for creditors’ meetings; and provide[d] a court-imposed stay[,]” as

well as provided notice to the public of the proceedings. (Def. Br. 14-15;


                                         10
Dietrich Decl. ¶¶ 8-40). Further, Defendants contend that the Banro CCAA

Proceeding was fair as to Plaintiffs specifically because “Plaintiffs had ample

knowledge of: (i) the ongoing nature of the CCAA Proceedings; (ii) the stay

imposed by the Canadian Court; (iii) the claims and Plan objection procedures

available to them; and (iv) the hearing on the Sanction Order, which was to

address the extinguishment of their claims.” (Def. Br. 15 (citing Dietrich Decl.

¶¶ 74, 81)). The Court agrees with Defendants that, for these reasons, the

Banro CCAA Proceeding satisfied fundamental standards of procedural

fairness.

      Plaintiffs’ piecemeal approach to rebutting this determination is not

persuasive. To start, Plaintiffs assert that “no parallel proceeding exists at

present and that Plaintiffs’ claim cannot and will not be adjudicated on the

merits in any Canadian proceeding.” (Pl. Opp. 6 (emphasis added)). Relying on

the fact that the Canadian restructuring plan did not mention Plaintiffs or their

claims until after this action was commenced, Plaintiffs conclude that the

Sanction Order extinguishing Plaintiffs’ claims resulted entirely from steps

taken by Defendants after this action had been filed. (Id. at 7, 20). In

Plaintiffs’ estimation, Defendants’ motion effectively seeks “the recognition of

the Sanction Order they obtained in response to this action extinguishing

Plaintiffs’ claims.” (Id. at 8).

      In contrast, Defendants insist — correctly — that the Banro CCAA

Proceeding was a parallel proceeding because it was “a forum in which

Plaintiffs could have and should have pursued their claims.” (Def. Reply 4).


                                         11
“[T]he Banro Debtors obtained a Claims Procedure Order, which called for

claims against Banro and its directors and officers to be filed in the CCAA

Proceedings.” (Id. (citing Dietrich Decl. ¶¶ 59-64)). The fact that Plaintiffs

chose not to participate does not alter this conclusion, as complete parity of

parties and issues is not a required condition of extending comity. See, e.g.,

Allstate, 994 F.2d at 999; Royal & Sun Alliance, 466 F.3d at 94 (“For two

actions to be considered parallel, the parties in the actions need not be the

same, but they must be substantially the same, litigating substantially the

same issues in both actions”). Defendants also contest Plaintiffs’ assertion that

the Sanction Order’s bar of Plaintiffs’ claims arose from steps taken by

Defendants after the commencement of this action. As Defendants point out,

Plaintiffs’ claims are pre-petition because they “arise from events predating

Banro’s CCAA filing.” (Def. Reply 6 n.4). And “as pre-petition ‘equity claims,’

[Plaintiffs’] claims against Banro were extinguished under the Plan from the

start.” (Id. at 6). Therefore, the Banro CCAA Proceeding was a parallel

proceeding that extinguished Plaintiffs’ claims independent of any conduct

taken by Defendants after the filing of this action.

      Plaintiffs’ next challenge fares no better. Plaintiffs argue that the stay

issued in the Banro CCAA Proceeding did not apply to them because, as they

never filed a claim in that proceeding, the Canadian court lacked personal

jurisdiction over them. (Pl. Opp. 7, 13-14). Plaintiffs note as well that

Defendants “failed to file stay or recognition proceedings of the CCAA

Proceeding in the US[.]” (Id. at 9, 25). Defendants respond, and the Court


                                         12
agrees, that the Canadian court’s lack of personal jurisdiction over Plaintiffs is

irrelevant to this Court’s comity determination. (Def. Reply 5). So too is the

fact that Defendants did not file a recognition proceeding in U.S. court. See,

e.g., Allstate, 994 F.2d at 999; Victrix, 825 F.2d at 714. Defendants were under

no obligation to file anything in U.S. courts in order to earn for the Canadian

courts “the recognition which one nation allows within its territory to the

legislative, executive or judicial acts of another nation.” Hilton, 159 U.S. at

164.

       Nor is the Court persuaded by Plaintiffs’ argument that dismissal would

cause them undue prejudice because “it would deprive them of any avenue for

relief of their claims in any forum whatsoever.” (Pl. Opp. 19). Plaintiffs assert

that the reason they are barred from seeking relief in Canada “is Defendants’

actions in response to the filing of this action.” (Id. at 20). On that basis,

Plaintiffs conclude that the balance of equities favors this Court’s exercise of

jurisdiction over their claims. (Id. at 24).

       Plaintiffs’ argument as to prejudice is curious. As Defendants point out,

it was Plaintiffs’ choice not to participate in the Banro CCAA Proceeding. (Def.

Reply 8). The final hearing on the Sanction Order was even adjourned in order

to provide Plaintiffs with additional time to review and object to the

reorganization plan, which they declined to do. (Def. Br. 15). Moreover, the

equities favor Defendants because Plaintiffs have, in effect, engaged in forum-

shopping by electing to file an action in this Court in lieu of filing a claim in the

Banro CCAA Proceeding. The Court is not convinced by Plaintiffs’ response


                                          13
that they had a right to file this action in a U.S. court, and thus any preference

as to forum should not be deemed an attempt “to end-run anything.” (Pl.

Opp. 20). Plaintiffs had ample opportunity to litigate their claims in the Banro

CCAA Proceeding fully and fairly, and cannot now claim prejudice resulting

from their own choice not to do so.

      Finally, Plaintiffs misstate the standard in this Circuit for courts

considering international comity extension in regard to foreign bankruptcy

proceedings. Plaintiffs contend that no “‘exceptional circumstances’ warranting

dismissal in favor of a foreign insolvency proceeding are presented in this

matter[.]” (Pl. Opp. 8). But the “exceptional circumstances” standard applies

when courts consider extending comity to foreign proceedings other than

foreign bankruptcy proceedings. See, e.g., Royal & Sun Alliance, 466 F.3d at

93-94. Here, the Allstate factors apply, which, as stated above, favor dismissal.

      The Court is comforted in its analysis by the fact that prior courts in this

Circuit have also found that CCAA proceedings satisfy fundamental standards

of procedural fairness. See, e.g., In re Metcalfe & Mansfield Alternative Invs.,

421 B.R. 685, 698-99 (Bankr. S.D.N.Y. 2010); E&L Consulting, Ltd. v. Doman

Indus. Ltd., 360 F. Supp. 2d 465, 470 (E.D.N.Y. 2005); Tradewell, Inc. v. Am.

Sensors Elecs., Inc., No. 96 Civ. 2474 (DAB), 1997 WL 423075, at *4 (S.D.N.Y.

July 29, 1997). “Canada is ‘a sister common law jurisdiction with procedures

akin to our own,’ and thus there need be no concern over the adequacy of the

procedural safeguards of Canadian proceedings.” Cornfield v. Investors




                                         14
Overseas Servs., Ltd., 471 F. Supp. 1255, 1259 (S.D.N.Y. 1979) (quoting

Clarkson Co., Ltd. v. Shaheen, 544 F.2d 624, 630 (2d Cir. 1976)).

      The Court finds that the Banro CCAA Proceeding satisfied fundamental

standards of procedural fairness.

             b.     Dismissal of the Action Would Not Violate U.S. Law or
                    Public Policy

      “American courts have consistently recognized the interest of foreign

courts in liquidating or winding up the affairs of their own domestic business

entities.” Allstate, 994 F.2d at 999 (internal citation and quotation marks

omitted). Defendants argue that doing so here would not contravene U.S. law

or public policy. The Court agrees. As Defendants rightly assert, “deference to

foreign proceedings is necessary … to prevent disgruntled members of an out-

of-the-money constituency from circumventing and contravening the

procedures and rulings of the court overseeing the process in which all other

creditors and claimants are participating.” (Def. Br. 17). 2

      The fact that Plaintiffs’ claims arise under U.S. securities law, as opposed

to the U.S. bankruptcy code, does not alter the Court’s analysis. In DiRenzo v.

Philip Services Corporation, the Second Circuit found that differences between

Canadian and U.S. securities law do not necessarily render Canadian courts

inadequate forums. 232 F.3d 49, 58-60 (2d Cir. 2000), vacated on other



2     Defendants analogize to the issue of enforcement of foreign judgments, which the
      Second Circuit has held are “unenforceable as against public policy [only] to the extent
      that [they are] repugnant to fundamental notions of what is decent and just in the State
      where enforcement is sought.” Ackermann v. Levine, 788 F.2d 830, 841 (2d Cir. 1986)
      (internal citation and quotation marks omitted). Granting comity to the Banro CCAA
      Proceeding is so far from repugnant that the observation hardly merits comment.


                                              15
grounds, 294 F.3d 21 (2d Cir. 2002). Here, the CCAA Proceeding provided an

adequate forum for Plaintiffs to raise the claims asserted in this action.

      In sum, as the Banro CCAA Proceeding was a parallel proceeding that

satisfied fundamental standards of procedural fairness, and as dismissal would

not violate U.S. law or public policy, the Court exercises its discretion to

dismiss Plaintiffs’ claims against Banro on international comity grounds.

      2.    The Court Dismisses Plaintiffs’ Claims Against Clarke

      Defendants argue as well for dismissal of Plaintiffs’ claims against

Banro’s former CEO, Defendant Clarke, based on principles of international

comity. (Def. Br. 20). Once again, Defendants rely on Allstate, in which the

Second Circuit affirmed the dismissal of securities fraud claims against

individual defendants, reasoning:

            [I]t would have been inefficient and inequitable to
            permit the individual claims to go forward. Indeed,
            since these individuals were sued solely because of their
            affiliation with the [bankrupt] companies, to allow these
            claims to go forward in the United States despite the
            dismissal as to the [bankrupt] companies would defeat
            the purpose of granting comity in the first place.

994 F.2d at 1000. Similarly, Defendants argue that, here, “the claims against

Clarke relate to his role as CEO of Banro prior to its insolvency, and should

have been resolved as part of the CCAA Proceedings,” and that “allowing

litigation to proceed against Clarke” would interfere with the implementation of

the CCAA-sanctioned reorganization plan. (Def. Br. 21). Specifically,

Defendants argue that Clarke is “closely intertwined” with the Banro

restructuring because the claims against Clarke and the claims against Banro


                                          16
both involve allegations of statements that Clarke made as Banro’s CEO. (Id.

at 20-21). Further, without the CCAA court’s release of Clarke’s individual

liability, the CCAA reorganization plan would not have been accepted by the

necessary interested parties. (Id. at 22).

      The Court agrees with Defendants. The CCAA court established

procedures for filing claims against Clarke, and the restructuring plan that was

voted on, approved, and sanctioned by that court included a release of those

claims. (Dietrich Decl. ¶¶ 52, 60, 61, 68). “[T]hese releases were required

under the terms of the Support Agreement Banro reached with its primary

creditors and were an integral part of the Plan.” (Def. Reply 9). Accordingly,

permitting Plaintiffs’ claims against Clarke to proceed in this Court would

interfere with the outcome of the Banro CCAA Proceeding and defeat the

purpose of granting comity to the Canadian court.

      The Court observes that the Second Circuit has previously affirmed the

dismissal of fraud claims against individual defendants pursuant to a grant of

international comity to a foreign bankruptcy proceeding. See Allstate, 994 F.2d

at 1000. Moreover, in Oui Financing LLC v. Dellar, a sister court in the

Southern District of New York dismissed claims against an individual non-

debtor guarantor, on the basis of international comity and deference to a

foreign bankruptcy proceeding, where the individual was president and

shareholder of the entity undergoing restructuring, and where permitting the

plaintiff “to obtain a judgment against him in this Court would very likely

interfere with the implementation of the recently-adopted safeguard plan.” Oui


                                         17
Financing LLC v. Dellar, No. 12 Civ. 7744 (RA), 2013 WL 5568732, at *11

(S.D.N.Y. Oct. 9, 2013). 3

      Plaintiffs attempt, unsuccessfully, to distinguish these precedents. As to

Allstate, Plaintiffs seek to distinguish on the basis that, here, failing to grant

comity to the individual corporate officer, Clarke, would not defeat the purpose

of granting comity to the corporate debtor. (Pl. Opp. 23). Plaintiffs go so far as

to argue that not granting comity to Clarke “would have absolutely no impact

on Banro whatsoever.” (Id.). The Court has already rejected this conclusion,

finding instead that permitting claims to proceed against Clarke in this Court

would directly contravene the CCAA reorganization plan, which released those

claims, and thus interfere with the purpose of granting comity in the first

place. As to Oui Financing, Plaintiffs seek to distinguish on the basis that Oui

Financing involved a judgment against a current president of the debtor, and

involved the possibility of only minimal prejudice because the reorganization

plan in that case included repayment of the plaintiffs’ loan and the plaintiffs

had “affirmatively participated in the foreign proceeding.” (Id. at 22). In

contrast, Plaintiffs point out that Clarke is a former CEO of Banro, and contend

that they face substantial prejudice because there is no plan to compensate

them and they did not affirmatively participate in the Banro CCAA Proceeding.


3     The French law at issue in the international proceeding to which the Oui Financing
      court deferred “operate[d] to stay actions against individual guarantors as well as the
      debtor itself and … [once the reorganization plan was approved,] provide[d] that
      creditors may not seek redress against [the individual] outside the plan’s terms.” Oui
      Financing LLC v. Dellar, No. 12 Civ. 7744 (RA), 2013 WL 5568732, at *11 (S.D.N.Y.
      Oct. 9, 2013). In Oui Financing, dismissal resulted in minimal prejudice to the plaintiff
      because the foreign reorganization plan “provide[d] for repayment of its loan.” Id. at
      *12.


                                               18
(Id.). Defendants reply, and the Court agrees, that Clarke’s status at the time

of the alleged misconduct is what matters, at which point he was the current

CEO of Banro. (Def. Reply 10). Moreover, Plaintiffs cannot complain of

prejudice that flows from their strategic decision not to participate in the CCAA

Proceeding.

      Plaintiffs argue against the dismissal of their claims against Clarke on a

separate basis: They reason that because Clarke is not a party to, and did not

appear in, the Banro CCAA Proceeding, “there is no parallel proceeding in

Canada for the claims asserted in this action against Clarke.” (Pl. Opp. 21).

Plaintiffs contest Clarke’s assertion that, just because their claims against

Banro and Clarke arise from overlapping facts, a failure to dismiss him would

“interfere with the implementation” of the CCAA reorganization plan. (Id.). And

they argue that there is no support for the Court “to find any relationship

between the restructuring of Banro and Clarke.” (Id.). Plaintiffs also repeat

their argument that the Canadian court lacked jurisdiction over their claims

against Clarke, whom Plaintiffs argue is personally liable because his

statements sound in fraud and “fraud is not within the scope of one’s

employment[.].” (Id. at 6). Once again, the Court is not persuaded. That the

claims against Clarke sound in fraud does not alter the fact that the Banro

CCAA Proceeding was the proper, procedurally fair forum for Plaintiffs’ claims.

And permitting the claims to proceed against Clarke in this Court would

undoubtedly interfere with the implementation of the CCAA reorganization plan

because that plan encompassed a release of claims against Clarke.


                                         19
      For the reasons above, Plaintiffs’ claims against Clarke are dismissed.

                                 CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to dismiss is

GRANTED. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated:      February 21, 2019
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        20
